Case 1:12-cr-00243-PAB Document 694 Filed 04/02/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 12-cr-00243-PAB-3

UNITED STATES OF AMERICA,

      Plaintiff,

v.

3. MIGUEL ANGEL SANCHEZ,

      Defendant.


                                        ORDER


      This matter comes before the Court on defendant Miguel Angel Sanchez’s

Motion to Terminate Defendant’s Supervised Release Term [Docket No. 690]. The

defendant was sentenced to a term of imprisonment of 78 months, followed by a term of

supervised release of five years on November 4, 2013 for Distribution and Possession

with Intent to Distribute 50 Grams or More of Methamphetamine (Actual), a Schedule II

Controlled Substance, or 500 Grams or More of a Mixture or Substance Containing a

Detectable Amount of Methamphetamine, a Schedule II Controlled Substance, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). Docket No. 622. On July 16, 2015,

defendant’s term of imprisonment was reduced to 58 months. Docket No. 673.

Defendant has been on probation for approximately 32 months and is eligible for early

termination pursuant to 18 U.S.C. § 3583(e)(1). Neither the United States nor the

Probation Department opposes defendant’s motion. Docket Nos. 692 and 693.
Case 1:12-cr-00243-PAB Document 694 Filed 04/02/20 USDC Colorado Page 2 of 2




       The defendant has maintained a stable residence and employment and has

maintained compliance with his conditions of supervision. Docket No. 692 at 1.

       The Court finds that, pursuant to 18 U.S.C. § 3583(e)(1), early termination of

supervised release is warranted by the conduct of the defendant and i s in the interest

of justice. Wherefore, it is

       ORDERED that the defendant Miguel Angel Sanchez’s Motion to Terminate

Defendant’s Supervised Release Term [Docket No. 690] is granted. It is further

       ORDERED that Defendant Miguel Angel Sanchez’s term of supervised release

is terminated and the proceedings in this case are closed.



       DATED April 2, 2020.


                                         BY THE COURT:



                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            2
